Citation Nr: 1803281	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left leg disability, claimed as sciatica.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for an acquired psychiatric disability.

6. Entitlement to service connection for a bilateral knee disability. 

7. Entitlement to service connection for a bladder disability. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In addition to the matters noted above, the Veteran has appealed the denial of his petition to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a June 1974 rating decision, the Syracuse, New York, RO denied service connection for a low back disability. Although notified of the denial in a June 1974 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since June 1974, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3. The Veteran's pre-existing low back disability was not aggravated by his service.

4. The Veteran's left leg disability was not incurred in service nor aggravated by a service-connected disability. 

5. The Veteran did not demonstrate a left foot disability.

6. The Veteran's acquired psychiatric disability was not incurred in service or aggravated by a service-connected disability. 

7. The Veteran's bilateral knee disability was not incurred in service nor aggravated by a service-connected disability. 

8. The Veteran's bladder disability was not incurred in service or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The June 1974 rating decision denying service connection for a low back disability is final. 38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2017).

2. As pertinent evidence received since the June 1974 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met. 38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for a left leg disability have not been met. 38 U.S.C. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

5. The criteria for service connection for a left foot disability have not been met. 38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


6. The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

7. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

8. The criteria for service connection for a bladder disability have not been met. 38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2017).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claims and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, hearing transcripts, and Social Security Administration (SSA) medical records have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained. 

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in January 2011 and June 2012. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating a low back and a psychiatric disability, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2017).

As to the left foot, bladder, left leg, and bilateral knee claims, there is no probative evidence suggesting the claimed conditions are related to service. Rather, only the Veteran's general conclusory statement that his claimed disabilities are related to service is of record, which is insufficient to entitle a veteran to a medical examination under § 5103A (d) (2) (B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Petition to reopen previously denied claim

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.        §§ 7104 (b), 7105 (c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (West 2014); 38 C.F.R.          § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The claim of service connection for a low back disability was previously denied in an un-appealed June 1974 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

In a June 1974 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability because the evidence did not demonstrate that the Veteran's service aggravated his pre-existing low back disability. Although notified of this decision by a June 1974 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156 (a), 20.302, 20.1103. 

In October 2010, the Veteran petitioned to reopen the claim for service connection for a low back disability. In a July 2012 rating decision, the RO denied reopening of the claim because the evidence was new but not material. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the April 2014 statement of the case (SOC).  

Evidence submitted since the final June 1974 rating decision consists of records from the Social Security Administration (SSA), private medical records, VA treatment records and the Veteran's statements. Medical records show the Veteran has a diagnosis of degenerative disc disease and arthritis of the lumbar spine, but do not show a nexus to his service. The Veteran's statements reiterate that his in-service hospitalization followed an injury not noted in his service treatment records. 

However, the RO provided the Veteran with a VA examination in June 2012 for this disability. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a low back disability is reopened and will be discussed on the merits below. 38 U.S.C. § 5108; 38 C.F.R.    § 3.156.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.    § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C. § 1153; 38 C.F.R.         § 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


A. Low back disability

The Veteran contends he was hospitalized after injuring his back in a fall while on deck of the U.S.S. Canisteo. No records were found to support the Veteran's contention that he was hospitalized due to an injury. The Veteran's contention is therefore not substantiated.

Private and VA treatment records indicate the Veteran has reported a long history of chronic low back pain, with a current diagnosis of degenerative disc disease (DDD) and arthritis of the lumbar spine.

The Veteran's April 1970 report of medical history at induction indicated he denied back trouble. His clinical spinal and musculoskeletal evaluation was normal. 

In July 1970, the Veteran complained of low back pain. The examiner noted a history of low back pain prior to enlistment. The Veteran was assessed with mild lumbar tenderness and spasms with limitation of movement. Upon referral to an orthopedic, x-rays showed sacralization of the L5 vertebrae. The orthopedic examiner noted no neurological problems, no pain during the examination and a good range of motion. The examiner also noted the Veteran reported a desire to remain in the Navy, and the examiner instructed the Veteran to perform exercises to relieve his pain. 

In December 1970, the Veteran reported increasing difficulty with performing his duties because of his low back pain. The examiner noted the July 1970 x-ray findings, and that the Veteran might be discharged because of the diagnosis.

In January 1971, the Veteran was hospitalized because of persistent complaints of low back pain. According to the Medical Board report, the Veteran reported the onset of pain since his initial training and that he had intermittent episodes of pain since then. The report noted that the Veteran did not have a history of trauma to his back, and that the increased frequency and severity of his back pain had resulted in an inability to satisfactorily perform his duties. The Medical Board noted the July 1970 x-ray findings of a unilateral sacralization of the first pre-sacral vertebra on the right, and opined that the Veteran's low back disability pre-existed his enlistment and was not aggravated by his eight months of active duty. The Board also recommended that the Veteran be discharged from service. He was discharged in February 1971.

The Veteran's sacralization of the L5 vertebrae was adjudicated as a pre-existing condition. Therefore, only an aggravation of this condition can be considered service-connected. See 38 C.F.R. § 3.306. 

Since discharge, the Veteran worked for several years as a mechanic. He had a motor vehicle accident in 1973; a work-related injury to his back in 1974; and another motor vehicle accident in 1985. He has not worked since the 1985 accident, and currently receives disability benefits from the SSA in part for his degenerative disc disease. 

At the June 2012 VA medical examination, the Veteran reported chronic pain with prolonged standing, bending or walking. The examiner noted the Veteran's DDD was diagnosed in 2011, but that 2011 x-rays showed degenerative changes, but not arthritis. The examiner also noted the Veteran did not demonstrate radiculopathy, or neurological abnormalities such as bowel or bladder problems, related to his back condition. The examiner opined that the Veteran's current back condition was not an aggravation of his pre-existing condition but rather a natural progression of the condition after over 40 years since discharge. The examiner noted the Veteran's post-service injuries, his long career as a mechanic, and his obesity were also factors that more likely than not caused the Veteran's current back condition.

The preponderance of the evidence is against service connection for a low back disability. The probative medical evidence indicates the Veteran's current low back disability was not incurred in service, but rather related to post-service injuries, obesity, and the natural progression of his pre-existing condition. 

The Veteran has continuously indicated throughout the appeal that his current low back disability is a result of an unsubstantiated injury in service. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current low back disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Degenerative disc disease requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his active duty service. 

Since the Veteran's current low back disability was not related to service, nor diagnosed within the first year after discharge, the claim for service connection is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B. Left leg disability 

June 2004 private treatment records indicate an evaluation of sciatica in the Veteran's left leg. May 2007 private treatment records indicate a diagnosis of radiculopathy in conjunction with degenerative disc disease. January 2011 private treatment records noted the Veteran had a history of sciatica in his left leg. 

Service treatment records do not indicate any complaints, diagnoses or treatments for a left leg condition, to include sciatica, in service.

The Veteran contends the sciatic nerve condition in his left leg is a consequence of his low back disability. The Veteran did not allege direct service connection for his left leg disability, nor does the record raise this theory of entitlement. However, since the Board has denied the Veteran's claim for service connection for a low back disability, the Veteran's claim for secondary service connection is also denied. 

The preponderance of the evidence is against entitlement to service connection for a left leg condition. There is no credible evidence showing the Veteran demonstrated the onset of the disability in service or that the disability was caused or aggravated by a service-connected disability. The claim for service connection is denied.

C. Left foot disability 

The Veteran contends he was diagnosed with "drop foot" in his left foot. May 2007 private treatment records noted an "abnormal" range of motion (ROM) for the Veteran's left foot. December 2010, January 2011, and March 2011, private treatment records indicate the Veteran's feet were evaluated as "normal" as part of his diabetes maintenance program. There is no probative medical evidence in the record indicating the Veteran has a left foot disability. 

Service treatment records do not indicate any complaints, diagnoses or treatments for a left foot disability in service.

The Veteran contends his left foot disability is a consequence of his low back disability. The Veteran did not allege direct service connection for his left foot disability, nor does the record raise this theory of entitlement. However, since the Board has denied the Veteran's claim for service connection for a low back disability, the Veteran's claim for secondary service connection is also denied. 

The preponderance of the evidence is against entitlement to service connection for a left foot disability. There is no credible evidence showing the Veteran has a current left foot disability. Without a current disability, there can be no claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof of a present disability there can be no valid claim.")

Since the Veteran has not demonstrated a current disability, the claim for service connection is denied.

D. Acquired psychiatric disability

VA treatment records indicate the Veteran was diagnosed with adjustment disorder in October 2010. The January 2010 VA medical examination report indicates the Veteran was diagnosed with dysthymic disorder. In May 2015 he was assessed with unspecified depressive disorder. 

The Veteran's April 1970 report of medical examination at induction indicates a clinically normal psychiatric evaluation. Service treatment records do not indicate any complaints, diagnoses or treatments for a psychiatric disability in service.

At the January 2011 VA medical examination, the Veteran reported depressive symptoms since his discharge from service. The examiner noted an October 2010 diagnosis of adjustment disorder with mixed anxiety and depressed mood. The examiner diagnosed the Veteran with dysthymic disorder, late onset, and posttraumatic stress disorder, chronic. The examiner also noted a diagnosis of rule out psychotic disorder based on occasional tactile and auditory hallucinations. The examiner did not provide an opinion on the etiology of the Veteran's condition.

The Veteran contends his psychiatric disability is a consequence of his low back disability. Since the Board has denied the Veteran's claim for service connection for a low back disability, the Veteran's claim for secondary service connection is also denied. 

The preponderance of the evidence is against service connection for an acquired psychiatric disability, to include dysthymic disorder. There is no probative medical evidence that indicates the Veteran's current psychiatric disability was incurred in service or was caused by a service-connected disability. 

The Veteran has continuously indicated throughout the appeal that his current psychiatric condition is a result of his active duty service. As noted above, the Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis, but he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and their relationship to his service.  

Since the Veteran's current psychiatric disability was not related to service, the claim for service connection is denied. 

E. Bilateral knee disability

Private treatment records indicate the Veteran was assessed with early onset osteoarthritis in the knees in December 2004. He underwent a left knee meniscectomy in September 2005.

The Veteran's April 1970 report of medical history at induction indicates he denied having a "trick" or locked knee. His clinical lower extremities evaluation was normal. Service treatment records do not indicate any complaints, diagnoses or treatments for a knee disability in service.

The Veteran contends his bilateral knee disability is a consequence of his low back disability. The Veteran did not allege direct service connection for his bilateral knee disability, nor does the record raise this theory of entitlement. However, since the Board has denied the Veteran's claim for service connection for a low back disability, the Veteran's claim for secondary service connection is also denied. 

The preponderance of the evidence is against service connection for a bilateral knee disability. There is no probative medical evidence that indicates the Veteran's current bilateral knee disability was incurred in service, diagnosed within the first year after discharge, or was caused or aggravated by a service-connected disability. 

Since the Veteran's current bilateral disability was not related to service, the claim for service connection is denied. 




F. Bladder disability

October 2010 private medical records indicate the Veteran complained of urgency and a weak stream. March 2016 private treatment records indicate a diagnosis of malignant neoplasm of the bladder, unspecified.

Service treatment records do not indicate any complaints, diagnoses or treatments for a bladder disability in service.

The Veteran contends his bladder disability is a consequence of his low back disability. The Veteran did not allege direct service connection for his bladder disability, nor does the record raise this theory of entitlement. However, since the Board has denied the Veteran's claim for service connection for a low back disability, the Veteran's claim for secondary service connection is also denied. 

The preponderance of the evidence is against entitlement to service connection for a bladder disability. There is no credible evidence showing the Veteran demonstrated the onset of the disability in service or that the disability was caused or aggravated by a service-connected disability. The claim for service connection is denied.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for low back disability is granted.

Service connection for a low back disability is denied.

Service connection for a left leg disability is denied.

Service connection for a left foot disability is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bladder disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


